DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the identified second object in the second predefined spatial region".  There is insufficient antecedent basis for these limitations in the claim since they are recited in claim 13 on which claim 14 does not depend. For the purposes of prior art rejections, claim 14 will be taken to depend on claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al, U.S. Patent No. 9,158,389 in view of Zhou et al, U.S. Publication No. 2019/0130188.

Regarding claim 1, Sharma teaches an electronic device (see Sharma Figure 1B, computing device 104 and column 5, line 63), comprising: 

one or more image sensors configured to selectively acquire one or more images (see Figure 1B, camera 110 and column 5, lines 64-65) of an external environment (see Figure 1B, portion 116 and column 6, lines 3-6) that comprises an object (see Figure 1B, object 114 and column 5, lines 3-5); 

an interface circuit configured to communicate with a computer (see Figure 2, computing device 104a communicating to servers 202 and Figure 3, which is an embodiment of computing device 104a, communication unit 316); 

a processor, coupled to the one or more image sensor, the interface circuit and a memory, configured to execute the program instructions (see Figure 3, processor 312 coupled through bus 308 to camera 110, communication unit 316, and memory 314 along with column 9, lines 48-49); and 

the memory configured to store the program instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform operations comprising (see column 9, lines 60-62): 

when the object is detected in a predefined spatial region of a physical mat (see Figure 1B, board 120 within portion 116 on activity surface 102 and column 5, lines 26-28), acquiring the one or more images of the object using the one or more image sensors (see Figure 4, steps 406-408), wherein the physical mat is disposed on a surface that is separate from the electronic device (computing device 104 is positioned on top of activity surface 102 therefore the surface the activity surface 102 is disposed on is separate from the computing device 104); 

identifying the object based at least in part on the one or more images (see Figure 4, step 410); 

providing classification information associated with the identified object; and
performing analysis associated with the identified object (see column 8, lines 47-57).

Sharma does not expressively teach 

wherein the identification comprises the use of a pretrained neural network or a pretrained machine-learning model that uses information associated with the one or more images as an input and that outputs information specifying the identified object.

However, Zhou in a similar invention in the same field of endeavor teaches a system for identifying an object based on one or more images of the object (Zhou Figure 7 and paragraphs [0188] and [0192]) as taught in Sharma wherein 

the identification comprises the use of a pretrained neural network or a pretrained machine-learning model that uses information associated with the one or more images as an input and that outputs information specifying the identified object (see paragraph [0192]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the mechanism of identifying the object as taught in Sharma with a pretrained neural network as taught in Zhou to yield the predictable results of successfully identifying captured objects in the system.

Independent claims 16 and 20 recite similar limitations as claim 1, and are rejected under similar rationale. 

Regarding claim 2, Sharma in view of Zhou teaches all the limitations of claim 1, and further teaches wherein 

the identifying the object comprises one of providing the one or more images intended for the computer; and receiving object information associated with the computer, wherein the object information corresponds to the identified object; 
or determining the object information by performing image analysis on the one or more images (see Sharma column 11, lines 50-54).

Regarding claim 3, Sharma in view of Zhou teaches all the limitations of claim 1, and further teaches wherein the predefined spatial region is specified by multiple predefined markers on the physical mat (see Sharma column 5, lines 35-42).

Regarding claim 4, Sharma in view of Zhou teaches all the limitations of claim 3, but does not expressively teach wherein a given image in the one or more images comprises information associated with at least three of the predefined markers.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice to have an image to be associated with at least three of the predefined markers taught in Sharma in view of Zhou in order to ensure that information about the object relative to the physical mat is quickly and accurately determined in the system. 

Claim 17 recites similar limitations as claim 4, and is rejected under similar rationale. 

Regarding claim 5, Sharma in view of Zhou teaches all the limitations of claim 3, but does not expressively teach wherein a given predefined marker has a unique spatial pattern relative to remaining predefined markers on the physical mat.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic predefined markers with ones with unique spatial patterns as claimed to yield the predictable results of successfully demarcating that predefined spatial region.
Regarding claim 6, Sharma in view of Zhou teaches all the limitations of claim 3, but does not expressively teach wherein the predefined markers provide a color reference in different lighting conditions.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic predefined markers with ones that provide a color reference in different lighting conditions as claimed to yield the predictable results of successfully demarcating that predefined spatial region.

Regarding claim 8, Sharma in view of Zhou teaches all the limitations of claim 1, and further teaches wherein the analysis comprises: 

incrementing a count of a number of a type of object that includes the identified object; 
determining a state of the identified object; 
computing an orientation or a spatial arrangement of the identified object relative to one or more other objects in the predefined spatial region; or 
calculating a numerical value associated with the identified object (see Sharma column 12, 10-22).

Claim 18 recites similar limitations as claim 8, and is rejected under similar rationale. 
Regarding claim 9, Sharma in view of Zhou teaches all the limitations of claim 1, but do not expressively teach wherein the identified object comprises a surgical instrument.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the objects identified in Sharma in view of Zhou with a surgical instrument as claimed to yield the predictable results of being able to identify a wider range of objects. 

Regarding claim 13, Sharma in view of Zhou teaches all the limitations of claim 1, and further teaches wherein the operations comprise: when a second object is detected in a second predefined spatial region of the physical mat, acquiring one or more second images of the second object using the one or more image sensors; identifying the second object based at least in part on the one or more second images; and performing analysis associated with the identified second object (see Sharma Figure 7 which shows that multiple objects can be identified that are on board 120 of Figure 1B).

Claim 19 recites similar limitations as claim 13, and is rejected under similar rationale. 

Regarding claim 15, Sharma in view of Zhou teaches all the limitations of claim 1, and further teaches wherein the operations comprise providing a report with results of the analysis (see Sharma Figure 4, step 412), storing information with the results of the analysis, or both.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al, U.S. Patent No. 9,158,389 in view of Zhou et al, U.S. Publication No. 2019/0130188 and Son et al, U.S. Publication No. 2017/0351917.

Regarding claim 10, Sharma in view of Zhou teaches all the limitations of claim 1, but does not expressively teach wherein the operations comprise detecting a gesture of a user that specifies at least a portion of the identified object; and wherein the one or more images comprise at least the specified portion of the identified object based at least in part on the detected gesture.

However, Son in a similar invention in the same field of endeavor teaches a system (see Son Figure 18) for identifying an object from one or more images (see Abstract) as taught in Sharma in view of Zhou wherein the system is configured for  

detecting a gesture of a user that specifies at least a portion of the object; and wherein the one or more images comprise at least the specified portion of the object based at least in part on the detected gesture (see Figure 5, steps 500-504).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of detecting a gesture which specifies a portion of an object as taught in Son with the system taught in Sharma in view of Zhou, the motivation being to allow more dynamic interaction by allowing a user to specify what is to be identified. 

Regarding claim 11, Sharma in view of Zhou and Son teaches all the limitation of claim 10, and but does not expressively teach wherein the gesture corresponds to two fingers on one or both hands of the user.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic gestures taught in Sharma in view of Zhou and Son with one requiring two fingers as claimed to yield the predictable results of successfully selecting the desired area of an object.

Regarding claim 12, Sharma in view of Zhou and Son teaches all the limitation of claim 10, and further teaches wherein the operations comprise performing optical character recognition on at least the specified portion of the identified object (see Son paragraph [0097]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637